DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,921,163 (Ryan Directional Services,US) herein referred to as Ryan.
As to claim 1, Ryan discloses a method of determining a reactive torque factor for use in controlling a toolface of a downhole tool (generally at 172), comprising: for each of one or more sliding operations, using one or more processors 202 to:
(i) determine a change in a top drive position of a drive unit 140 operable to rotate a drill string 155 connected to the downhole tool 172;
(ii) determine a change in a toolface of the downhole tool (such as by toolface sensor 170c);
(iii) determine a change in a differential pressure (such as by DP sensor 172a); and
(iv) determine a reactive torque factor estimate (see para [0039-0048]) based on the change in the top drive position, the change in the toolface, and the change in the differential pressure.
As to claim 2, Ryan discloses obtaining, from one or more drilling parameter sensors (see para [0020]), one or more readings of the top drive position, the toolface, and the differential pressure, wherein (i)-(iv) are performed by the one or more processors 202 receiving and processing the one or more readings.
As to claim 3, Ryan implicitly discloses (i.e. parameters are typically adjusted during operations) wherein the one or more sliding operations comprise one or more previous sliding operations, and wherein the method further comprises, during a current sliding operation subsequent to the one or more previous sliding operations, adjusting one or more drilling parameter setpoints based on the one or more reactive torque factor estimates determined for the one or more previous sliding operations.
As to claim 4, Ryan implicitly discloses wherein one or more of: the change in the top drive position is determined based on the top drive position at a start of the sliding operation; and the change in the differential pressure is determined based on the differential pressure at the start of the sliding operation.
As to claim 5, Ryan determining the change in the toolface comprises:
determining a steady state position of the toolface;
determining whether a magnitude of the change in the toolface is greater than a preset threshold; and
based on whether the magnitude of the change in the toolface is greater than the preset threshold, determining whether the toolface has changed in a direction toward or away from the steady state position of the toolface.  As in para [0027], Ryan discloses the toolface may be monitored by (toolface sensor 170c) which allows determination of change of tool face direction.
As to claim 6, Ryan discloses (see para [0039-0048]) wherein, for each of the one or more sliding operations:  (i)-(iv) are performed multiple times to thereby obtain multiple reactive torque factor estimates; and the method further comprises determining an average reactive torque factor based on the multiple reactive torque factor estimates.
As to claim 7, Ryan discloses (see para [0039-0048])  wherein determining the average reactive torque factor comprises: filtering the multiple reactive torque factor estimates based on whether or not: one or more of the determined changes in the toolface are indicative of the toolface being at a steady state; or one or more of the determined changes in the differential pressure are indicative of the differential pressure being at a steady state.
As to claim 8, Ryan discloses (see para [0030]) determining a relationship between the reactive torque factor and a depth of a wellbore through which the downhole tool is drilling, based on the reactive torque factor estimate determined for each sliding operation and based on a depth associated with each sliding operation.
As to claim 10, Ryan discloses (see para [0030]) wherein the one or more sliding operations comprise one or more previous sliding operations, and wherein the method further comprises, during a current sliding operation subsequent to the one or more previous sliding operations: using the determined relationship to determine a reactive torque factor based on a depth associated with the current sliding operation; and adjusting one or more drilling parameter setpoints based on the determined reactive torque factor.
As to claim 11, Ryan discloses a computer-readable medium (see para [0014]) having stored thereon computer program code configured, when executed by one or more processors, to cause the one or more processors 202 to perform a method of determining a reactive torque factor for use in controlling a toolface of a downhole tool 172, wherein the method comprises: for each of one or more sliding operations:
(i) determine a change in a top drive position of a drive unit 140 operable to rotate a drill string 155 connected to the downhole tool;
(ii) determine a change in a toolface of the downhole tool (such as by toolface sensor 170c);
(iii) determine a change in a differential pressure (by DP sensor 172a); and
(iv) determine a reactive torque factor estimate (see para [0039-0048]) based on the change in the top drive position, the change in the toolface, and the change in the differential pressure.
As to claim 12, Ryan implicitly discloses (i.e. parameters are typically adjusted during operations) wherein the one or more sliding operations comprise one or more previous sliding operations, and wherein the method further comprises, during a current sliding operation subsequent to the one or more previous sliding operations, adjusting one or more drilling parameter setpoints based on the one or more reactive torque factor estimates determined for the one or more previous sliding operations.
As to claim 13, Ryan implicitly discloses wherein one or more of: the change in the top drive position is determined based on the top drive position at a start of the sliding operation; the change in the toolface is determined based on the toolface at the start of the sliding operation; and the change in the differential pressure is determined based on the differential pressureat the start of the sliding operation.
As to claim 14, Ryan determining the change in the toolface comprises:
determining a steady state position of the toolface;
determining whether a magnitude of the change in the toolface is greater than a preset threshold; and
based on whether the magnitude of the change in the toolface is greater than the preset threshold, determining whether the toolface has changed in a direction toward or away from the steady state position of the toolface.  As in para [0027], Ryan discloses the toolface may be monitored by (toolface sensor 170c) which allows determination of change of tool face direction.
As to claim 15, Ryan discloses(see para [0039-0048]) wherein, for each of the one or more sliding operations: (i)-(iv) are performed multiple times to thereby obtain multiple reactive torque factor estimates; and the method further comprises determining an average reactive torque factor based on the multiple reactive torque factor estimates.
As to claim 16, Ryan discloses (see para [0039-0048])  wherein determining the average reactive torque factor comprises: filtering the multiple reactive torque factor estimates based on whether or not: one or more of the determined changes in the toolface are indicative of the toolface being at a steady state; or one or more of the determined changes in the differential pressure are indicative of the differential pressure being at a steady state.
As to claim 17, Ryan discloses (see para [0030]) determining a relationship between the reactive torque factor and a depth of a wellbore through which the downhole tool is drilling, based on the reactive torque factor estimate determined for each sliding operation and based on a depth associated with each sliding operation.
As to claim 19, Ryan discloses (see para [0030] wherein the one or more sliding operations comprise one or more previous sliding operations, and wherein the method further comprises, during a current sliding operation subsequent to the one or more previous sliding operations: using the determined relationship to determine a reactive torque factor based on a depth associated with the current sliding operation; and adjusting one or more drilling parameter setpoints based on the determined reactive torque factor.
As to claim 20, Ryan discloses a system comprising:
a drill string 155 comprising a downhole tool 172 at a downhole end thereof; a drive unit 140 operable to rotate the drill string; and a toolface controller 190 for controlling a toolface of the downhole tool, the toolface controller comprising computer-readable memory (see para [0014]) and one or more processors 202, wherein the compute- readable memory comprises computer program code configured, when executed by the one or more processors 202, to cause the one or more processors to perform a method of determining a reactive torque factor for use in controlling the toolface of the downhole tool, and wherein the method comprises: for each of one or more sliding operations:
(i) determine a change in a top drive position of a drive unit 140 operable to rotate a drill string 155 connected to the downhole tool;
(ii) determine a change in a toolface of the downhole tool (such as by toolface sensor 170c);
(iii) determine a change in a differential pressure (by DP sensor 172a); and
(iv) determine a reactive torque factor estimate (see para [0039-0048])  based on the change in the top drive position, the change in the toolface, and the change in the differential pressure.
As to claim 21, Ryan discloses (see para [0030]) wherein the method further comprises determining a relationship between the reactive torque factor and a depth of a wellbore through which the downhole tool is drilling, based on the reactive torque factor estimate determined for each sliding operation and based on a depth associated with each sliding operation.
As to claim 22, Ryan discloses (see para [0030]) wherein the one or more sliding operations comprise one or more previous sliding operations, and wherein the method further comprises, during a current sliding operation subsequent to the one or more previous sliding operations: using the determined relationship to determine a reactive torque factor based on a depth associated with the current sliding operation; and adjusting one or more drilling parameter setpoints based on the determined reactive torque factor.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9, the prior art of record fails to show or suggest wherein determining the relationship between the reactive pressure and the depth of the wellbore comprises: inputting each reactive torque factor estimate to a Kalman filter; and determining, using the Kalman filter, the relationship between the reactive torque factor and the depth of the wellbore.
As to claim 18, the prior art of record fails to show or suggest wherein determining the relationship between the reactive pressure and the depth of the wellbore comprises: inputting each reactive torque factor estimate to a Kalman filter; and determining, using the Kalman filter, the relationship between the reactive torque factor and the depth of the wellbore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678